DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Response to Requirement for Restriction/Election
Applicant's election without traverse of Species I in the reply filed on 10 October 2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Regarding claims 1-11 and 13, the claims comprises limitations with parentheses, which makes the claims confusing. Moreover, the last claim limitation in claim 1 and 13 is a limitation hard to comprehend. It appears that “,” is missing between “ -- time --“ and “-- wherein --.”  It is required for the applicant to resolve these issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shetty et al. (US 2016/0070962 A1).
a.	Regarding claim 1, Shetty discloses method for analysing video content in digital format comprising: 
a) identifying a plurality of portions, each corresponding to a respective shot, in a video (VC) (Shetty discloses that “a video is received 400 for identification of representative frames. The video may be received for identification of representative frames responsive to the video being uploaded to the video hosting service 100, or may be received at another time after upload. Features are identified 410 for the video as described above, including frame-based features and semantic features identifying semantic concepts present in the frame” at Figs. 4-400 and 410 and ¶0052); 
b) activating a processor (120) to read, from a memory (130) associated with said processor (120) (Shetty discloses that “performing the operations herein. This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored on a computer readable medium that can be accessed by the computer. Such a computer program may be stored in a computer readable storage medium, such as, but is not limited to, any type of disk 
c) activating said processor (120) to compare each of said portions with said reference parameters (RP), obtaining a semantic representation associated with said portion (Shetty discloses that “The feature extraction module 120 may also include a plurality of semantic classifiers to determine semantic features relating to a set of semantic concepts. A semantic concept is a label assigned to the content of a video or frame, and may be correspond to an entity, such as "dog" or "cat" or free text, such as "dog chasing cat." The set of semantic concepts varies by implementation, and may include, for example, 25,000 concepts. The semantic classifiers are computer models that receive a designation of a frame and features thereof and output a likelihood that the frame is relevant to or depicts a particular semantic concept. For example, a semantic classifier for the semantic concept "dog" determines a likelihood that the frame contains the semantic concept "dog." The likelihood may be determined within a range, for example between 0 and 1. This likelihood that the frame contains the semantic concept is stored as a semantic feature of the frame. Each semantic concept is associated with a semantic classifier, and the feature extraction module 120 applies the semantic classifiers to determine semantic features for the set of semantic concepts. In this embodiment, a set of semantic features is generated for each of the semantic concepts using the semantic classifiers, and the set of semantic features is associated with each frame in the video and stored in feature repository 118. Semantic classifiers may also be used to determine the semantic concepts present in a video as a whole or for a particular segment or portion of a video. The semantic classifiers are trained by a classifier training module (not shown) that trains a semantic classifier using supervised data (e.g., a specific human designation that a frame or video belongs to the semantic concept) or by inferring labels from data associated with the video (e.g., metadata of the video)” at Fig. 1-120 and ¶0036); 

e) generating an output signal (OUT) containing the semantic representations obtained from said video and the time references associated with them (Shetty discloses that “The identified segments and representative frames may be added to a segment table for the video” at Fig. 4-440 and ¶0052)
wherein said semantic representation comprises a description of an action that is carried out in said portion (Shetty discloses that “the generation of a segment table indicating representative frames for video segments of a video according to one embodiment. In this example, a video 300 includes a variety of animals. The video is analyzed by the video segmentation module 122 using several methods of identifying video segments, which yields identified video segment sets 310A-C. For each video segment in the set, a representative frame 315 is identified by the frame selection module 124 as described above. Since the various methods of segmentation may identify different boundaries within the video 300, different representative frames may be selected for the various segments, as shown. The segments and representative frames are stored in a segment table 320, which identifies the segments, a representative frame for each segment, and a set of semantic concepts associated with the representative frame” at Fig. 3 and ¶0051).
b.	Regarding claim 2, Shetty discloses comprising:
a) activating processor (120) to identify, in said video portion, two or more elements (Shetty discloses that “The feature extraction module 120 may also include a plurality of semantic classifiers to determine semantic features relating to a set of semantic concepts. A semantic concept is a label assigned to the content of a video or frame, and may be correspond to an entity, such as "dog" or "cat" or free text, such as "dog chasing cat." The set of semantic concepts varies by implementation, and may include, for example, 25,000 concepts. The semantic classifiers are computer models that receive a designation of a frame and features 
b) activating said processor (120) to carry out an analysis on how, over time and space, the relationship varies between such elements, within the video portion (Shetty discloses that “the video features are analyzed by the video segmentation module 122 to generate video segments 420, which may include multiple sets of segments as determined by multiple video segmentation methods” at Fig. 4-420 and ¶0052; “the segmentation of a video and selection of a representative frame, according to one embodiment. The segmentation and selection of a representative frame is performed as described above by the components of the video hosting service 100. Video 200 is segmented into a set of segments 210 by the video segmentation module 120. Each of the segments includes a chronological set of frames 220, shown here as frames F.sub.1-F.sub.7. Each of the frames is associated with a set of semantic features identified by the feature extraction module 120. In this example, the illustrated segment is a 
c) obtaining, based on said analysis, the semantic representation associated with at least one of said video portions (Shetty discloses that “the generation of a segment table indicating representative frames for video segments of a video according to one embodiment. In this example, a video 300 includes a variety of animals. The video is analyzed by the video segmentation module 122 using several methods of identifying video segments, which yields identified video segment sets 310A-C. For each video segment in the set, a representative frame 315 is identified by the frame selection module 124 as described above. Since the various methods of segmentation may identify different boundaries within the video 300, different representative frames may be selected for the various segments, as shown. The segments and representative frames are stored in a segment table 320, which identifies the segments, a 
c.	Regarding claim 3, Shetty discloses wherein said reference parameters (RP) are defined by carrying out a progressive learning step of one or more neural networks (Shetty discloses that “The features may also include intermediate layer outputs of a deep neural network trained for a variety of image and video recognition, classification, or ranking tasks. Optionally, in order to reduce the dimensionality of these features while maintaining the discriminating aspects, the features are reduced. The feature reduction is performed in one embodiment using a learned linear projection using principal component analysis to reduce the dimensionality of the feature vectors to 50, or some other suitable number less than 100. Other embodiments can use additional techniques to reduce the number of dimensions in the feature vectors when desired” at ¶0035).
d.	Regarding claim 5, Shetty discloses wherein the step of comparing the portions of said video with reference parameters (RP) comprises inputting said video portions to said one or more neural networks (Shetty discloses that “The features may also include intermediate layer outputs of a deep neural network trained for a variety of image and video recognition, classification, or ranking tasks. Optionally, in order to reduce the dimensionality of these features while maintaining the discriminating aspects, the features are reduced. The feature reduction is performed in one embodiment using a learned linear projection using principal component analysis to reduce the dimensionality of the feature vectors to 50, or some other suitable number less than 100. Other embodiments can use additional techniques to reduce the number of dimensions in the feature vectors when desired” at ¶0035).
e.	Regarding claim 6, Shetty discloses wherein the portions of said video (VC) are provided to said one or more neural networks after said one or more neural networks have ended the respective learning (Shetty discloses that “The features may also include intermediate layer outputs of a deep neural network trained for a variety of image and video 
f.	Regarding claim 9, Sheety discloses wherein if, after the comparison between one of said portions and said reference parameters (RP), no semantic representation is identified for said portion, then said processor (120) is activated to generate new reference parameters based on said portion (Shetty discloses that “To generate a semantic score for a frame, the frame selection module 124 identifies the semantic concepts present in the video segment by identifying semantic concepts in each frame. Semantic concepts in a frame are added to a set of semantic concepts for the video segment when the semantic feature for the concept in a frame is higher than a threshold, such as 40, 50, or 60% likelihood of the semantic concept being present in the frame. For each of the semantic concepts identified in the segment, the frame selection module 124 determines a score for that concept in the frame by determining the amount that the concept is present in the frame compared to a reference value. The reference value may be the mean, median, minimum, or maximum value semantic feature of the concept in the frames of the segment, or may be zero. The frame selection module 124 sums the scores for each concept to generate a semantic score for each frame. By summing the scores for each concept present in the segment, a frame that includes multiple concepts in the segment is more likely to be selected as the representative frame for the segment. For example, a segment that depicts a lion chasing a gazelle includes some frames depicting only the lion, some depicting only the gazelle, and some depicting a combination of the lion and gazelle. In this example, the frames depicting both the lion and the gazelle receive a semantic score that accounts for the presence of both the lion and gazelle …” at ¶¶0042-0047).

h.	Regarding claim 11, Shetty discloses comprising:
a) Identifying audio content associated with said portions of video content (VC) (Shetty discloses that “The features extracted using the feature extraction module 120 in one embodiment are visual low-level frame-based features. For example, one embodiment uses a color histogram, histogram of oriented gradients, color-differencing with adjacent frames, motion features, and feature tracking, though other frame-based features can be used. The features extracted are collected on a per-frame basis and could comprise other frame-based features such as an identified number of faces or a histogram of oriented optical flow, and may comprise a combination of extracted features. Further features are extracted in other embodiments, such as a Laplacian-of-Gaussian (LoG) or Scale Invariant Feature Transform (SIFT) feature extractor, a color histogram computed using hue and saturation in HSV color space, motion rigidity features, texture features, filter responses (e.g. derived from Gabor wavelets), including 3D filter responses, edge features using edges detected by a Canny edge detector, gradiant location and orientation histogram (GLOH), local energy-based shape histogram (LESH), or 
b) Carrying out a semantic analysis of said audio content (Shetty discloses that “The video segmentation module 122 identifies segments of the video. To identify segments in the video, the video segmentation module 122 analyzes the visual and audio features of the frames in the video. The video segmentation module 122 may apply one or a combination of different techniques for determining shot boundaries within a video. In some embodiments, multiple of these methods are applied to identify more than one set of segments in the video …” at ¶¶0037-0038);
c) determining the semantic representations associated with said portions of video content also as a function of the semantic analysis carried out on the respective audio content (Shetty discloses that “After determination of the combined score for each frame in the segment, the frame selection module 124 ranks the frames in the segment according to the combined scores. The frame selection module 124 selects the highest-ranked frame (i.e., the frame with the highest combined score) as the representative frame for that segment. In one embodiment, the frame selection module 124 selects a representative frame using only the highest semantic score from among the frames. The frame selection module 124 may also select representative audio for the frame using similar techniques and select a portion of audio spanning several frames. The representative audio may be selected from the audio at the frames surrounding the selected representative frame. After the frame selection module 124 selects a representative frame, the representative frame is stored with the segment designation in a segment table associated with the video. The semantic concepts associated with the representative frame may also be stored in the segment table. In one embodiment, the frame selection module 124 receives multiple sets of segments from the video segmentation module 122. The multiple sets of segments are determined by using different methods of segmenting the video. Each of these 
	i.	Regarding claim 13, claim 13 is analogous and corresponds to claim 1. See rejection of claim 1 for further explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 2016/0070962 A1) in view of Tani (US 2005/0197983 A1).
a.	Regarding claim 4, Shetty discloses all the previous claim limitations. However, Shetty does not disclose the limitations explicitly specified in claim 4.
Tani discloses wherein said learning step comprises:
a) providing said one or more neural networks with respective one or more test sequences (Tani discloses “a neural net recognition unit” at Fig. 2 and ¶0035);
b) generating, through said one or more neural networks, feedback signals generated based on said one or more test sequences (Tani discloses that “The neural net recognition unit 23 is formed of a recurrent neural network (RNN) 31-1 shown in FIG. 3A and a recurrent neural network (RNN) 31-2 shown in FIG. 3B. The RNN 31-1 includes an input layer 41-1 which includes a predetermined number of neurons. The control circuit 24 inputs signals which correspond to states of various sensors 15 (including the TV camera 12) (hereinafter referred to as sensor) S.sub.1(t) and action A.sub.1(t) to individual neurons of the input layer 41-1. Data 
c) correcting said one or more neural networks as a function of said feedback signals (Tani discloses that “The neural net recognition unit 23 is formed of a recurrent neural network (RNN) 31-1 shown in FIG. 3A and a recurrent neural network (RNN) 31-2 shown in FIG. 3B. The RNN 31-1 includes an input layer 41-1 which includes a predetermined number of neurons. The control circuit 24 inputs signals which correspond to states of various sensors 15 (including the TV camera 12) (hereinafter referred to as sensor) S.sub.1(t) and action A.sub.1(t) to individual neurons of the input layer 41-1. Data input to the input layer 41-1 passes through an intermediate layer 42-1 which includes a predetermined number of neurons and an output layer 43-1 which includes a predetermined number of neurons. The output layer 43-1 outputs the data as sensor S.sub.1(t+1) and action A.sub.1(t+1) … By performing predetermined learning, each neuron stores a predetermined weight coefficient. The neuron multiples an input by the weight coefficient and outputs the product to another neuron. A context C.sub.1(t+1), which is part of an output from a predetermined neuron of the output layer 43-1, is supplied as feedback to neurons of the input layer 41-1 …” at Figs. 3A and 3B and ¶¶0037-0042).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the neural net recognition of Tani to Shetty’s feature extraction module.
.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty et al. (US 2016/0070962 A1) in view of Eronen et al. (US 2014/0286624 A1).
a.	Regarding claim 7, Shetty discloses wherein comparing the portions of said video (VC) with reference parameters (RP) comprises: 
a) Providing a metric for measuring a difference between a video portion (VD) and said reference parameters (RP) (Shetty discloses that “the video segmentation module 122 identifies segments of videos by using coherence of the frame features. The coherence measures similarity of features in a predetermined temporal segment. The predetermined temporal segment is a short segment of video for measuring similarities between the frames. This similarity provides a distance measure to an unsupervised clustering/segmentation algorithm, such as agglomerative clustering, affinity propagation, or spectral clustering. The output of this algorithm identifies segments of the video” at ¶0039).
However, Shetty does not disclose b) calculating, based on said metric, a distance between each of said portions and said reference parameters (RP).
Eronen discloses calculating, based on said metric, a distance between each of said portions and said reference parameters (RP) (Eronen discloses that “In operation 804, the apparatus 100 may include means, such as the processor 104, memory 108 or the like, for comparing the distances between the features of the input and features extracted from the content stored in the content catalog. In this regard, features from the content in the content catalog may be extracted as a pre-processing step that needs to be done only once for each item in the content catalog. For instance, the apparatus extracts the features from new content when storing new content in the content catalog to enable its use in a subsequent comparison. Accordingly, when new user input is received, the apparatus 100 may extract the features only 
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of comparison of Eronen to Shetty’s video segmentation module.
The suggestion/motivation would have been to “find the content in the content catalog which provide the closest distances to the features of the input. The content in the content catalog which correspond to the closest distances may be the content which most closely match the provided input, and are thus the best candidates to be included in the media compilation” (Eronen; ¶0059).
b.	Regarding claim 8, the combination applied in claim 7 discloses wherein the semantic representation of each of said portions is determined as a function of said calculated distance (Eronen discloses that “In operation 804, the apparatus 100 may include means, such as the processor 104, memory 108 or the like, for comparing the distances between the features of the input and features extracted from the content stored in the content catalog. In this regard, features from the content in the content catalog may be extracted as a pre-processing step that needs to be done only once for each item in the content catalog. For instance, the apparatus extracts the features from new content when storing new content in the content catalog to enable its use in a subsequent comparison. Accordingly, when new user input is received, the apparatus 100 may extract the features only for the new user input, and the comparison of the features from the user input is done against the features which have previously been extracted from the content in the content catalog. Of course, alternative embodiments (such as the simultaneous extraction of features from the input and the content in the content catalog) are also possible” at Fig. 8-804 and ¶¶0058-0059).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554. The examiner can normally be reached Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN W LEE/Primary Examiner, Art Unit 2664